Citation Nr: 1035784	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an upper 
back/cervical spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2006 and May 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

In his January 2008 and February 2009 substantive appeals, the 
Veteran requested a Board hearing.  However, in March 2009 he 
withdrew that request and asked for a hearing at the RO.  
38 C.F.R. § 20.704(e).  In June 2009, the Veteran presented 
testimony at a hearing conducted at the Milwaukee RO before a 
Decision Review Officer (DRO).  A transcript of this hearing is 
in the Veteran's claims folder.

The issue of whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for an 
upper back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A psychiatric disability has not been shown to be causally or 
etiologically related to the Veteran's military service.

2.  A low back disability has not been shown to be causally or 
etiologically related to the Veteran's military service.

3.  A right shoulder disability has not been shown to be causally 
or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A low back disability was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3.  A right shoulder disability was not incurred in active 
service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in June 2006 with regard to the claim 
for a psychiatric disability, in July 2006 with regard to the 
claim for a right shoulder disability, and in March 2008 with 
regard to the claim for a low back disability.  The letters 
addressed all of the notice elements and were sent prior to the 
respective initial unfavorable decisions by the AOJ in September 
2006 and May 2008.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for a psychiatric 
disability, low back disability, and right shoulder disability.  
All available service treatment records as well as all identified 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the RO 
and the Board in connection with the Veteran's claims.  
Additionally, his Social Security Administration (SSA) disability 
records obtained in November 2007 were also reviewed.  

The Board observes that the Veteran reported receiving mental 
health treatment during his period of service.  In April 2008, 
the National Personnel Records Center (NPRC) responded that 
searches of the hospital in question did not locate any records.  
A June 2008 formal finding of unavailability of clinical records 
documents VA's attempts to obtain such records.  The Veteran was 
informed of such that same month and was asked to furnish any 
documents in his possession.  In any event, the Board observes 
that it is unclear whether the Veteran is contending that he had 
inpatient psychiatric treatment.  During his June 2009 hearing, 
the Veteran reported being seen on an outpatient basis by a 
psychiatrist three or four times.  Outpatient records are not the 
same as clinical records and are stored separately.  The Board 
notes that the Veteran's complete service medical and service 
personnel records were obtained and there is a record documenting 
that the Veteran received a psychiatric evaluation.  Accordingly, 
it appears that VA has all psychiatric records available and the 
Board concludes that additional efforts to search for any 
inpatient mental health records would be futile.  38 C.F.R. 
§ 3.159(c), (e).

A VA examination with respect to the claim for a low back 
disability was obtained in May 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and post-service medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the claim for a low 
back disability has been met.  38 C.F.R. § 3.159(c)(4).   

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims for psychiatric and 
right shoulder disabilities.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed for the aforementioned claims because there is no evidence 
of in-service psychiatric complaints or diagnoses or an in-
service right shoulder injury besides the Veteran's own 
statements, which as will be discussed below, have been found not 
to be credible.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  Further, 
no persuasive evidence has been submitted to indicate that any 
psychiatric disability or right shoulder disability is associated 
with an established event, injury, or disease in service or 
during the presumptive period.  Accordingly, it was not necessary 
to obtain a medical examination or medical opinion in order to 
decide the claims for psychiatric and right shoulder disabilities 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some causal connection 
between his disability and his military service").  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOCs 
and SSOCs, which informed them of the laws and regulations 
relevant to his claims for psychiatric, low back, and right 
shoulder disabilities.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a psychiatric 
disability.  

Although the Veteran filed a claim for depression in 2006, it was 
not until his June 2009 DRO hearing that he elaborated on why he 
felt he should be service connected for depression.  In this 
regard, the Veteran testified that he could not get along with 
his drill sergeants and saw a psychiatrist on several occasions 
during service.  He asserted that he asked for a discharge after 
nine months of service.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of a psychiatric 
disability.  His service personnel records contain a May 1980 
record of counseling which indicates that the Veteran was 
counseled in February 1980 for inability to adjust, in March for 
disobeying an order of a NCO, and in April for uniform appearance 
and performance traits.  A March 1980 psychiatric evaluation 
indicated that his problems were best described as situational 
stress due to an inability to adapt to military life.  The mental 
status examination revealed that the Veteran was alert, oriented, 
and cooperative.  He was free of any signs or symptoms indicating 
a psychiatric illness.  Importantly, there are two statements and 
a certificate documenting the Veteran's short comings as a 
soldier, to include poor performance and failure to follow 
instruction.  In May 1980, a proposed separation action was 
issued due to the Veteran's inability to adapt socially or 
emotionally to military environment and lack of motivation and 
self-discipline.  He received an under honorable conditions 
discharge.  

The Veteran testified that he began receiving psychiatric 
treatment about three years ago.  The post-service medical 
evidence dates from 2000 to the present.  VA treatment records 
contain an April 2005 psychiatric history in which the Veteran 
reported that he got in trouble during basic training and that 
this negative event followed him, and that he was targeted as a 
trouble maker.  He reported that there was an FBI agent in his 
training group and that he had blown the man's cover, and was 
punished with extra detail and restricted activities.  The 
Veteran stated that he had increased difficulty getting along 
with his supervisors and was singled out and made to fun of.  
Following the psychiatric evaluation wherein the Veteran's 
history from birth until the present was discussed, the Veteran 
was given a diagnosis of schizotypal personality disorder in that 
he has a pattern of social and interpersonal deficits that has 
interfered with his ability to maintain relationships and hold 
employment throughout his adulthood.  He experienced paranoid 
ideation and ideas of reference, and disliked social situations 
as a result.  There was also an October 2005 VA notation of 
depressive disorder NOS, but there was no indication that it was 
in anyway related to his military service.  A January 2008 VA 
treatment entry indicated that the Veteran was being treated for 
polysubstance abuse since April 2007.

The Board observes that personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Accordingly, the Veteran cannot be granted 
service connection for the diagnosis of schizotypal personality 
disorder.  Service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin if 
the evidence as a whole establishes that the conditions in 
question were incurred or aggravated during service.  VAOPGCPREC 
82-90 (July 18, 1990).  With regard to congenital or 
developmental defects, service connection may not be granted for 
a defect; however, disability resulting from a mental disorder 
that is superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  However, in 
the Veteran's case, there is absolutely no evidence to suggest 
that he has a mental disorder that is superimposed upon his 
diagnosis of schizotypal personality disorder.  

Moreover, the diagnosis of depressive disorder NOS is dated in 
2005, approximately 25 years after the Veteran's separation from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability. 
 See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim for 
service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role. 
 See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this regard, the Veteran did not assert, nor does the evidence 
show, that he received post-service treatment for any psychiatric 
illness prior to 2005.  Importantly, in the October 2005 VA 
treatment entry that contains the diagnosis of depressive 
disorder NOS, the Veteran stated that he has never seen a 
psychiatrist before and had never been hospitalized before.  
Moreover, there is absolutely no evidence that this diagnosis is 
related to the Veteran's military service.  Rather, it appears 
that the Veteran felt down a good bit of the time due to his non-
service connected chronic pain.  

In his January 2008 Form 9, the Veteran stated that he has 
experienced depression since his separation from service.  
However, this recent contention is outweighed by the absence of 
evidence of such until 2005 and evidence that any current 
depressive disorder NOS is related to his non-service connected 
chronic pain.  The Board also finds it significant that in a July 
2005 VA entry, the Veteran reported that his memory was affected 
by post-service motor vehicle accidents.  Thus, the Board finds 
the absence of evidence of any depressive disorder until 2005 and 
lack of evidence linking such to service more persuasive then the 
Veteran's 2008 assertion that he has had depression since 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  Although the 
Veteran might sincerely believe that his depression is related to 
service, he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As such, service connection for a 
psychiatric disability must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right shoulder 
disability.

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back or 
right shoulder disability.  

The Veteran contends that he injured his right shoulder and low 
back after falling from his bunk during service.  During his 
hearing, the Veteran testified that he told a doctor at his 
discharge examination that his right shoulder hurt.  He added 
that his right shoulder has hurt since his separation from 
service, and that he took it easy and was not working from 1980 
until 2000 when he first sought treatment.  Further, he testified 
that his post-service motor vehicle accidents were not serious.

A November 1979 service treatment entry reflected that the 
Veteran complained of lower back pain for three days.  The 
Veteran stated that he fell out of a top bunk and landed on a 
boot.  His right side hurt more.  Upon observation, there was no 
swelling or ecchymosis, good range of motion without discomfort, 
good heel-toe walking, and negative heel pound.  The assessment 
was muscular contusion.  A January 1980 service treatment entry 
indicated that the Veteran complained of back pain for two days.  
The Veteran reported that he was on a road march and injured his 
back.  The findings were negative.  A June 1980 medical 
examination for separation/retirement reflects that the Veteran 
did not desire a separation medical examination and none is of 
record.   

The Veteran stated that he did not seek treatment for his right 
shoulder and low back until 2000.  The post-service medical 
evidence contains a December 2000 VA treatment entry wherein the 
Veteran complained of back and shoulder pain for greater than 10 
years.  His symptoms were noted to be very vague.  The diagnostic 
impression was myofascial pain of unknown etiology.  In a January 
2001 VA treatment entry, the Veteran complained of right shoulder 
pain that shoots down the right arm for months.  He was unable to 
relate any injury to it.  He reported being involved in a motor 
vehicle accident approximately 10 years or more in which he hit 
the windshield with his head.  He indicated that he did not 
really have problems post-motor vehicle accident, they are more 
current in onset.  An October 2001 VA treatment entry noted that 
the Veteran reported right shoulder pain and had a long standing 
history of pain secondary to a motor vehicle accident 10 years 
ago.  Importantly, it was recorded that the Veteran was a poor 
historian and states he has had a difficult time remembering his 
pain.

Regarding the claims for entitlement to service connection for 
right shoulder and low back disabilities, as reflected above, the 
first post-service findings of low back and right shoulder 
related symptomatology were in 2000, approximately 25 years after 
his separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection.  Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

The Board observes that there are no complaints pertaining to a 
right shoulder injury during the Veteran's service.  In this 
regard, although the November 1979 entry noted that the Veteran's 
right side hurt more, the objective findings do not indicate that 
his right shoulder was evaluated at that time, indicating that 
the Veteran was not complaining of right shoulder symptomatology 
following his fall from the bunk.  Moreover, although the Veteran 
testified that he informed a physician during his discharge 
examination that his right shoulder hurt, as reflected above, the 
Veteran did not have a discharge examination.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have 
greater probative value than inconsistent testimony provided by 
the claimant at a later date).  Although the Veteran is competent 
to report injuring his right shoulder during service and having 
pain ever since, the Board does not find such assertion made 
approximately 26 years after the fact to be credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  As reflected above, the Veteran 
has been described by a physician as being a poor historian and 
had difficulty remembering his pain.  Moreover, when he initially 
reported his right shoulder pain, he did not relate it to his 
service.  Further, the record contains other inconsistent 
statements, including the Veteran's testimony that he did not 
work from 1980 to 2000, when the evidence of record reflects that 
he worked as a bus driver during that period.  Because of this 
evidence, the Board finds the Veteran's lay testimony is not 
credible.  Concerning the credibility of the evidence, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It has 
been termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted).  Accordingly, although the Veteran contends 
that he injured his right shoulder during service and had 
problems since service, the more persuasive evidence weighs 
against this contention.

Turning to the Veteran's claim that he has a low back disability 
that is related to service, the Board observes that although 
there were in-service findings pertaining to a back injury, the 
Veteran's assertion that he has had back problems since service 
are similarly not credible.  There is no indication in his early 
VA treatment records (2000-2001) that the Veteran related any low 
back disability to his in-service fall.  Importantly, during a 
June 2002 VA examination, the Veteran complained of right 
shoulder and upper back pain since service, but did not mention 
low back pain, and no low back disability was found on 
examination.  Again, the Veteran has been described by a 
physician as being a poor historian and had difficulty 
remembering his pain.  Because these records were generated with 
a view towards ascertaining the Veteran's then-state of physical 
fitness, they are of increased probative value.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  
Accordingly, although there were in-service reports of back pain, 
the Board does not find the Veteran's assertions that he has had 
back pain ever since service to be credible.

Additionally, in May 2008, the Veteran underwent a VA examination 
for his low back.  Following review of the Veteran's claims file 
and physical examination, the examiner diagnosed degenerative 
disc disease L4-L5 and L5-S1.  The examiner opined that this 
disability is less likely than not secondary to the fall of the 
bunk bed during service and more likely than not secondary to the 
normal aging process.  The Board finds this opinion to be 
probative, as it is based on a review of the relevant evidence of 
record to include a discussion of the November 1979 and January 
1980 service treatment records documenting lower back pain, the 
Veteran's report of pain since that time, the post-service 
medical evidence, as well as a physical examination of the 
Veteran.  

In conclusion, although the Veteran has a current right shoulder 
and low back disability, neither has been shown to be related to 
his military service.  Although the Veteran might sincerely 
believe that his right shoulder and low back disability are 
related to service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
there is no evidence that any arthritis manifested itself to a 
degree of 10 percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As 
such, service connection for a right shoulder and low back 
disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a psychiatric disability, 
claimed as depression, is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a right shoulder disability 
is denied.






REMAND

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an upper 
back/cervical spine disability.

In January 2004, the Board denied a claim for entitlement to 
service connection for an upper back disability.  The finding of 
fact indicated that the Veteran had not been diagnosed with a 
chronic back disability associated with an incident experienced 
in service.  

In December 2005, the Veteran filed a claim to reopen.  An April 
2006 RO decision administratively denied the claim, noting that 
no new and material evidence had been received.  The letter 
indicated that if new and material evidence was submitted by 
January 2007, VA could continue processing the claim.  In 
September 2006, the RO denied the claim, finding that no new and 
material evidence had been submitted.  In March 2007, the Veteran 
filed a notice of disagreement (NOD) with that denial.  As the 
March 2007 NOD is timely with both the April and September 2006 
denials, the last final decision was the January 2004 Board 
decision.

The Board observes that a remand is necessary to afford the 
Veteran proper notice.  Although the Veteran was provided with 
notice in January 2006, the letter reflects that the last final 
denial of the claim was in July 2002.  However, as reflected 
above, the last final denial was the January 2004 Board decision.  
The Veteran should also be informed that the claim was denied 
because there was no evidence of a diagnosed chronic back 
disability associated with an incident experienced in service.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
duty to notify and assist letter specific to 
his application to reopen his claim for 
entitlement to service connection for an 
upper back disability.  The letter should 
contain the definition of new and material 
evidence as set forth in the current version 
of section 3.156(a) of VA regulations and 
inform him of what is necessary to 
substantiate the element or elements required 
to establish service connection that were 
found insufficient in the previous final 
denial of his claim in the January 2004 Board 
decision.  Specifically, the letter should 
note that the claim for an upper back 
disability was previously denied because 
there was no evidence of a diagnosed chronic 
back disability associated with an incident 
experienced in service.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


